Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/823261 has claims 1-32 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional application No.  62/820,146. The priority filing date of this application is March 18, 2019.

EXAMINER'S AMENDMENT
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 3-4, 6-8, 10, 12, 14-15, 20-24, 27-28 remain unchanged as per the amendment filed on 07/29/2020. 
Claim 1-2, 5, 9, 11, 13, 16-19, 25-26, 29-32 (as filed on 07/29/2020) is further amended by the examiner as below.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Philip Simon on 08/26/2022.
 
Claim 1
A method performed by one or more computing systems for simulating an arrangement of particles within an enclosure, the method comprising:
initializing a three-dimensional representation containing the enclosure and the particles, wherein the particles are represented in a first arrangement in which the particles are distributed throughout the three-dimensional representation and allowed to overlap with the enclosure; 
conducting a first simulation stage to transition the three-dimensional representation from the first arrangement to a second arrangement of the particles, wherein the particles are allowed to move through a wall of the enclosure during the first simulation stage under [[an assumption that no repulsive force between the particles and the enclosure is engaged; and
conducting a second simulation stage to transition the three-dimensional representation from the second arrangement to a third arrangement of the particles, wherein the particles are allowed to move through the wall of the enclosure during the second simulation stage under [[an assumption that only a fraction of the repulsive force between the particles and the enclosure is engaged.

Claim 2
The method of claim 1 wherein:
the first simulation stage includes simulated annealing of the particles to raise a temperature of the simulated system from a first temperature to a second temperature and raise a pressure of the simulated system from a first pressure to a second pressure; and
the second simulation stage includes ramping up a spliced soft-core potential while the simulated system is at the second temperature and the second pressure. 

Claim 5
The method of claim 1, further comprising analyzing the simulated system in the third [[arrangement to determine one or more metrics about the particles. 

Claim 9
The method of claim 6[[ between the enclosure and the particles. 

Claim 11
The method of claim 6 wherein the spliced soft-core potential is given by  [[                        
                            V
                            
                                
                                    r
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            V
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    (
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    )
                                                    ,
                                                     
                                                     
                                                    
                                                    0
                                                    ≤
                                                    r
                                                    <
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            V
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    ≤
                                                    r
                                                    <
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            V
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                    
                                                    r
                                                    ≥
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     , wherein VS is a fourth order polynomial, rs is a splice point, fs is a positive fraction less than one, VT is a target hard-core potential.

Claim 13
The method of claim 7 wherein the hard-core potential is given by [[                        
                            
                                
                                    V
                                
                                
                                    T
                                
                            
                            
                                
                                    r
                                
                            
                            =
                            4
                            λ
                            ϵ
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            σ
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            12
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            σ
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            6
                                        
                                    
                                
                            
                            +
                            
                                
                                    k
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    λ
                                    )
                                
                                
                                    r
                                
                            
                        
                     when 
    PNG
    media_image1.png
    19
    39
    media_image1.png
    Greyscale
, wherein λ is an engagement parameter, q1 is a charge of a represented particle, q2 is a charge of a represented atom in the enclosure, ε is a depth of a potential well, and σ is a distance between the represented particle and the represented atom.

Claim 16
A method performed by one or more computing systems for simulating an arrangement of an ionic liquid within a carbon nanotube, the method comprising: 
generating a representation of the ionic liquid in a bulk material system and the carbon nanotube in an enclosure system; 
modifying the representation so that the ionic liquid is represented as being equilibrated at a first temperature and a first pressure in the bulk material system; 
modifying the representation so that the carbon nanotube is represented as being equilibrated at the first temperature and the first pressure in the enclosure system;
modifying the representation so that the bulk material system and the enclosure system are represented as being overlapped in an overlapped system at the first temperature and the first pressure; 
modifying the representation so that the ionic liquid is represented as heated and pressurized to a second temperature higher than the first temperature and a second pressure higher than the first pressure; 
modifying the representation so that the overlapped system is represented with a spliced soft-core potential affecting interactions between molecules in the ionic liquid and atoms in the carbon nanotube by transitioning the spliced soft-core potential from an unengaged state to an engaged state; [[
modifying the representation so that the ionic liquid is represented as cooled and depressurized to a third temperature lower than the second temperature and a third pressure lower than the second pressure with the spliced soft-core potential between the ionic liquid and the carbon nanotube engaged; and
modifying the representation so that the overlapped system is represented with a hard-core potential affecting interactions between the molecules in the ionic liquid and the atoms in the carbon nanotube. 

Claim 17
The method of claim 16 wherein modifying the representation so that the ionic liquid is represented as heated and pressurized includes:
modifying the representation by simulating molecular interactions in an isothermal-isobaric ensemble in the representation for a predefined number of timesteps at the first temperature and the first pressure; and
modifying the representation by transitioning a represented temperature of the ionic liquid from the first temperature to the second temperature in repeated steps, the steps including:
increasing the represented temperature to a ramped temperature using                        
                             
                            [
                            [
                            E
                            q
                            u
                            a
                            t
                            i
                            o
                            n
                             
                            10
                            ]
                            ]
                             
                             
                            R
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            f
                                        
                                    
                                    -
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    -
                                    15
                                    (
                                    t
                                    -
                                    
                                        
                                            t
                                        
                                        
                                            m
                                        
                                    
                                    )
                                
                            
                        
                    , wherein R(t) is the represented temperature at a time t, R0 is an initial represented temperature, Rf is the ramped temperature, and tm is a midpoint time; 
increasing a represented pressure of the ionic liquid to a ramped pressure, the ramped pressure given by [[                        
                            P
                            
                                
                                    T
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    (
                                    T
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            0
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            +
                            b
                            (
                            T
                            -
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                            )
                        
                     using the ramped temperature, wherein P(T) is the ramped pressure for the ramped temperature T, P0 is an initial represented pressure, T0 is the initial represented temperature, and a and b are fixed parameters; 
modifying the representation by simulating isothermal-isobaric molecular interactions for the predefined number of timesteps at the ramped temperature and the ramped pressure. 

Claim 18
The method of claim 16 wherein modifying the representation so that the overlapped system is represented with a spliced soft-core potential affecting interactions between molecules in the ionic liquid and atoms in the carbon nanotube includes:
modifying the representation by simulating molecular interactions in an isothermal-isobaric ensemble for a predefined number of timesteps while the overlapped system is represented with the spliced soft-core potential in a first state, wherein the first state defines a damped spliced soft-core potential; 
modifying the representation by transitioning the representation of the spliced soft-core potential from the first state to a second state in repeated steps, wherein the second state defines [[a fully engaged spliced soft-core potential and wherein the repeated steps include: 
increasing an engagement parameter of the representation of the spliced soft-core potential to a ramped state using                        
                             
                            
                                
                                    
                                        
                                            E
                                            q
                                            u
                                            a
                                            t
                                            i
                                            o
                                            n
                                             
                                            10
                                        
                                    
                                
                            
                             
                            R
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            f
                                        
                                    
                                    -
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    -
                                    15
                                    (
                                    t
                                    -
                                    
                                        
                                            t
                                        
                                        
                                            m
                                        
                                    
                                    )
                                
                            
                        
                    , the engagement parameter affecting the engagement of the splice soft-core potential on interactions between the molecules in the ionic liquid and the atoms in the carbon nanotube, wherein R(t) is the engagement parameter at a time t, R0 is an initial engagement parameter, Rf is the ramped engagement parameter, and tm is a midpoint time; and
modifying the representation by simulating molecular interactions in the isothermal-isobaric ensemble for the predefined number of timesteps while the spliced soft-core potential is in the ramped state; and
modifying the representation by simulating molecular interactions in the isothermal-isobaric ensemble for the predefined number of timesteps at the second temperature and the second pressure while the spliced soft-core potential is in the second state. 

Claim 19
The method of claim 16 wherein modifying the representation so that the ionic liquid is represented as being cooled and depressurized includes:
modifying the representation by simulating molecular interactions in an isothermal-isobaric ensemble for a predefined number of timesteps at the second temperature and the second pressure; 
modifying the representation by transitioning a represented temperature of the ionic liquid from the second temperature to the third temperature in repeated steps, the steps including:
lowering the represented temperature to a ramped temperature using                         
                             
                            
                                
                                    
                                        
                                            E
                                            q
                                            u
                                            a
                                            t
                                            i
                                            o
                                            n
                                             
                                            10
                                        
                                    
                                
                            
                             
                             
                            R
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            f
                                        
                                    
                                    -
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    -
                                    15
                                    (
                                    t
                                    -
                                    
                                        
                                            t
                                        
                                        
                                            m
                                        
                                    
                                    )
                                
                            
                        
                    , wherein R(t) is the represented temperature at a time t, R0 is an initial represented temperature, Rf is the ramped temperature, and tm is a midpoint time; 
lowering a represented pressure of the ionic liquid to a ramped pressure, the ramped pressure given by                         
                             
                            [
                            [
                            E
                            q
                            u
                            a
                            t
                            i
                            o
                            n
                             
                            16
                            ]
                            ]
                             
                             
                             
                            P
                            
                                
                                    T
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    (
                                    T
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            0
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            +
                            b
                            (
                            T
                            -
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                            )
                        
                     using the ramped temperature, wherein P(T) is the ramped pressure for the ramped temperature T, P0 is an initial represented pressure, T0 is the initial represented temperature, and a and b are fixed parameters; 
modifying the representation by simulating molecular interactions in the isothermal-isobaric ensemble for the predefined number of timesteps at the ramped temperature and the ramped pressure. 

Claim 25
The method of claim 16, wherein the spliced soft-core potential is given by                        
                             
                             
                            [
                            [
                            E
                            q
                            u
                            a
                            t
                            i
                            o
                            n
                             
                            1
                            ]
                            ]
                             
                            V
                            
                                
                                    r
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            V
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    (
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    )
                                                    ,
                                                     
                                                     
                                                    
                                                    0
                                                    ≤
                                                    r
                                                    <
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            V
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    ≤
                                                    r
                                                    <
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            V
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                    
                                                    r
                                                    ≥
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     , wherein VS is a fourth order polynomial, rs is a splice point, fs is a positive fraction less than one, VT is a target hard-core potential. 

Claim 26
The method of claim 16, wherein the hard-core potential is given by                         
                             
                            [
                            [
                            E
                            q
                            u
                            a
                            t
                            i
                            o
                            n
                             
                            3
                            ]
                            ]
                             
                            
                                
                                     
                                    V
                                
                                
                                    T
                                
                            
                            
                                
                                    r
                                
                            
                            =
                            4
                            λ
                            ϵ
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            σ
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            12
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            σ
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            6
                                        
                                    
                                
                            
                            +
                            
                                
                                    k
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    (
                                    λ
                                    )
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    λ
                                    )
                                
                                
                                    r
                                
                            
                        
                     with 
    PNG
    media_image1.png
    19
    39
    media_image1.png
    Greyscale
, wherein λ is an engagement parameter, q1 is a charge of a represented particle, q2 is a charge of a represented atom in the enclosure, ε is a depth of a potential well, and σ is a distance between the represented particle and the represented atom. 

Claim 29
The method of claim 27, wherein the spliced soft-core potential is given by            
                 
                
                    
                        
                            
                                E
                                q
                                u
                                a
                                t
                                i
                                o
                                n
                                 
                                1
                            
                        
                    
                
                 
                V
                
                    
                        r
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                V
                                            
                                            
                                                S
                                            
                                        
                                        (
                                        
                                            
                                                f
                                            
                                            
                                                S
                                            
                                        
                                        
                                            
                                                r
                                            
                                            
                                                s
                                            
                                        
                                        )
                                        ,
                                         
                                         
                                        
                                        0
                                        ≤
                                        r
                                        <
                                        
                                            
                                                f
                                            
                                            
                                                S
                                            
                                        
                                        
                                            
                                                r
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                V
                                            
                                            
                                                S
                                            
                                        
                                        ,
                                         
                                         
                                        
                                        
                                            
                                                f
                                            
                                            
                                                S
                                            
                                        
                                        
                                            
                                                r
                                            
                                            
                                                s
                                            
                                        
                                        ≤
                                        r
                                        <
                                        
                                            
                                                r
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                V
                                            
                                            
                                                T
                                            
                                        
                                        ,
                                         
                                         
                                        
                                        r
                                        ≥
                                        
                                            
                                                r
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         , wherein VS is a fourth order polynomial, rs is a splice point, fs is a positive fraction less than one, VT is a target hard-core potential.

Claim 30
The [[            
                
                    
                         
                        [
                        [
                        E
                        q
                        u
                        a
                        t
                        i
                        o
                        n
                         
                        3
                        ]
                        ]
                         
                         
                        V
                    
                    
                        T
                    
                
                
                    
                        r
                    
                
                =
                4
                λ
                ϵ
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                σ
                                            
                                            
                                                r
                                            
                                        
                                    
                                
                            
                            
                                12
                            
                        
                        -
                        
                            
                                
                                    
                                        
                                            
                                                σ
                                            
                                            
                                                r
                                            
                                        
                                    
                                
                            
                            
                                6
                            
                        
                    
                
                +
                
                    
                        k
                        
                            
                                q
                            
                            
                                1
                            
                        
                        (
                        λ
                        )
                        
                            
                                q
                            
                            
                                2
                            
                        
                        (
                        λ
                        )
                    
                    
                        r
                    
                
            
          with 
    PNG
    media_image1.png
    19
    39
    media_image1.png
    Greyscale
, wherein λ is an engagement parameter, q1 is a charge of a represented particle, q2 is a charge of a represented atom in the enclosure, ε is a depth of a potential well, and σ is a distance between the represented particle and the represented atom. 

Claim 31
The [[
the particles are anions and cations in an ionic liquid; and 
the enclosure is a carbon nanotube. 

Claim 32
The [[
the number of particles contained in the enclosure; 
the position of the particles contained in the enclosure; and
the radial density of the particles contained in the enclosure.


Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-32 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• Conducting a second simulation stage to transition the three-dimensional representation from the second arrangement to a third arrangement of the particles, wherein the particles are allowed to move through the wall of the enclosure during the second simulation stage under an assumption that only a fraction of the repulsive force between the particles and the enclosure is engaged. 
Claim 6
• modifying the representation so that the overlapped system is represented with a spliced soft-core potential affecting interactions between the enclosure and the particles by transitioning the spliced soft-core potential from an unengaged state to an engaged state; and 
modifying the representation so that the overlapped system is represented as cooled and depressurized to a third temperature lower than the second temperature and a third pressure lower than the second pressure with the spliced soft-core potential between the enclosure and the particles engaged;
Claim 16
• modifying the representation so that the overlapped system is represented with a spliced soft-core potential affecting interactions between molecules in the ionic liquid and atoms in the carbon nanotube by transitioning the spliced soft-core potential from an unengaged state to an engaged state; and 
modifying the representation so that the ionic liquid is represented as cooled and depressurized to a third temperature lower than the second temperature and a third pressure lower than the second pressure with the spliced soft-core potential between the ionic liquid and the carbon nanotube engaged; and 
modifying the representation so that the overlapped system is represented with a hard core potential affecting interactions between the molecules in the ionic liquid and the atoms in the carbon nanotube;
Claim 27
modifying the representation so that the simulation system is represented with a short-range section of the spliced soft-core potential affecting interactions between the particles and the enclosure in addition to the long-range section; 
modifying the representation through short range slow growth thermodynamic integration; and 
modifying the representation so that the simulated system is represented with a hard- core potential affecting interactions between the particles and the enclosure.

	One of the relevant prior art of record – Ghoufi et al. ("Ultrafast diffusion of Ionic Liquids Confined in Carbon Nanotubes", Scientific Reports, 2016, pages 1-9) discloses translational dynamics of RTILs confined in various CNTs. By means of molecular dynamics simulations
a substantially enhanced diffusion of confined RTILs is highlighted with an increase up to two orders of magnitude with respect to bulk-phase properties. 
Another relevant prior art of record - Koga et al. (“Formation of ordered ice nanotubes inside carbon nanotubes”, Nature 412, 2001, pp. 802–805) attempt to highlight simulations of the behavior of water encapsulated in carbon nanotubes that suggest the existence of a variety of new ice phases not seen in bulk ice, and of a solid–liquid critical point.
Yet, another relevant prior art of record - Mattia et al.  (“Review: static and dynamic behavior of liquids inside carbon nanotubes”, Microfluid Nanofluid (2008) 5:289–305) deals with the static and dynamic behavior of liquids inside carbon nanotubes, a broad subject, that includes the investigation of liquid entering inside the tubes, and the subsequent filling of them, the overall flow through tubes as well as the wetting of the nanotube walls. 
Steinbrecher et al. (“Soft-Core Potentials in Thermodynamic Integration. Comparing One- and Two-Step Transformations”, J Comput Chem. 2011, pp 3253-3263) discloses solvation free energies for molecules of different hydrophobicity using both models by providing recommended values for the two parameters αLJ and βC controlling the behavior of the soft-core Lennard-Jones and Coulomb potentials and compare one-step and two-step transformations with regard to their suitability for numerical integration. 	
Tappura et al. (“A New Soft-Core Potential Function for Molecular Dynamics Applied to the Prediction of Protein Loop Conformations”, J Comput Chem. 2000, pp 388–397) discloses a new soft-core potential function for theconformational search of complex systems with molecular dynamics which was shown to improve significantly the performance of molecular dynamics in the search of the native conformation of protein loops. 
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 6, 16 and 27.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-32 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146